          Case 3:18-cr-03176-DCG Document 9 Filed 10/12/18 Page 1 of 1

                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

USA                                             §
                                                §
vs.                                             §    NO: EP:18-M -07390(1)-RFC
                                                §
(1) FRANCISCO GONZALEZ-LOPEZ                    §

                                      DETENTION ORDER

       On October 12, 2018, a hearing was scheduled on the Government’s Motion to Detain

Defendant without bond. Prior to the hearing, counsel for the Defendant announced to the Court

that the Defendant did not contest the Government’s Motion.

       Accordingly, the Court finds that there are no conditions or combinations of conditions of

release that will reasonably assure the appearance of the Defendant or the safety of the

community. It is therefore ORDERED that the Defendant be detained without bond and the

Defendant is hereby committed to the custody of the Attorney General for confinement in a

corrections facility separate, to the extent practicable, from persons awaiting or serving sentences

or being held in custody pending appeal.

       It is further ORDERED that the Defendant shall be afforded a reasonable opportunity for

private consultations with counsel.

       It is further ORDERED that on order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility in which the

Defendant is confined shall deliver the Defendant to a United States Marshal for the purpose of

appearing in connection with any court proceeding.

       SIGNED AND ENTERED on 12th day of October, 2018.


                                                    ______________________________
                                                    ROBERT F. CASTANEDA
                                                    UNITED STATES MAGISTRATE JUDGE
